March 11 2008



                                   DA 07-0378


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   2008 MT 85N




IN THE MATTER OF THE ESTATE OF

THOMAS D. WILLIAMS,

         Deceased.




APPEAL FROM:     District Court of the Ninth Judicial District,
                 In and For the County of Pondera, Cause No. DP 2002-012
                 Honorable Laurie McKinnon, Presiding Judge



COUNSEL OF RECORD:

          For Appellant:

                 Jeannine R. Willison (Pro Se), Conrad, Montana

          For Appellee:

                 Thomas D. Williams (Pro Se), Camp Taji, Iraq



                                             Submitted on Briefs: March 5, 2008

                                                        Decided: March 11, 2008


Filed:

                 __________________________________________
                                   Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court and its case title, Supreme Court cause number and disposition shall be included in

this Court’s quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2    Jeannine R. Willison (Willison) appeals from the District Court’s April 17, 2007

order closing the Estate of Thomas D. Williams, deceased (Estate). The court’s order

reflects that pursuant to § 72-3-1015, MCA (2005), the court ordered the personal

representative to show cause why the Estate had not been closed, inasmuch as the Estate

had been open since June 11, 2002. The court’s order further observes that the personal

representative, Thomas D. Williams, contacted the court telephonically from Germany

indicating that the inventory had been filed; that nothing remained for distribution; and

that the closing documents required under Title 72 would be forthcoming.

¶3    The Court’s April 17, 2007 order also indicates that on March 5, 2007, the court

issued another order for the personal representative to show cause on April 23, 2007, why

the closing documents had not been filed. The trial judge’s order states that she received

a letter from the personal representative’s commanding officer indicating that the

personal representative would not be able to attend to the Estate matters until September

of 2007. Upon receipt of that letter the court found, pursuant to § 72-3-1015(2), MCA,

that good cause did not exist for failure to close the Estate and that the Estate would be


                                            2
closed within 30 days. On June 13, 2007, Willison filed her Notice of Appeal from the

aforementioned order. Subsequently, on June 28, 2007, the personal representative filed

his sworn statement to close the Estate.

¶4     Willison’s pro se brief is extremely difficult to follow but it appears that she is the

widow of the decedent Thomas D. Williams and that the personal representative is the

decedent’s son. Willison contends that the Estate has been open for more than five years

and that while the court directed her to receive a homestead and exempt property

allowance she has not received them.              Moreover, she argues that the personal

representative has taken actions to preclude her from getting what she is entitled to

receive. She requests this Court to grant a “rehearing” of the District Court’s April 17,

2007 order.

¶5     The personal representative, who is now deployed in Iraq, states in his pro se brief

that Willison was distributed what she was entitled to and that the only reason she did not

get the full value of the homestead and exempt property allowances is that there was

insufficient money in the Estate to pay those sums. In turn, he accuses her of lying and

being greedy.

¶6     Willison’s brief is replete with various factual statements and contentions that are

appropriately resolved by the trial court and not this Court on appeal.          Essentially,

Willison is asking this Court to reopen the Estate and make factual determinations. That

is not the function of this Court. Byrum v. Andren, 2007 MT 107, ¶ 52, 337 Mont. 167,

¶ 52, 159 P.3d 1062, ¶ 52 (“It is not this Court’s task . . . to review the record with the

purpose of making our own findings.”) (citations omitted). Moreover, Willison cites no


                                              3
legal authority for the relief she requests. M. R. App. P. 12(1)f. Accordingly, we

conclude that Willison has failed to meet her burden of demonstrating error by the

District Court.

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our 1996 internal operating rules, as amended in 2003, which provides for memorandum

opinions. It is manifest on the face of the briefs and the record before us that this appeal

is without merit and that this Court is unable to provide the relief requested by Willison.

¶8     Affirmed.

                                                         /S/ JAMES C. NELSON



We Concur:

/S/ W. WILLIAM LEAPHART
/S/ JOHN WARNER
/S/ PATRICIA COTTER
/S/ BRIAN MORRIS




                                             4